DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to claim 18 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.
	Applicant’s amendments to claims 8 and 12 have overcome the outstanding USC 112(b) rejections.  
	Applicant’s remarks have overcome the drawing objection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kilcher et al. (US 2018/0003966 - Kilcher; of record) in view of Spitzer et al. (US 8,724,206 - Spitzer).
As to claim 18, Kilcher teaches a head-mounted device (HMD) (Kilcher Fig. 2), comprising a head-mounted support structure (Kilcher Fig. 2 - 102), a transparent display that is supported by the head-mounted support structure (Kilcher Fig. 2 - 105; Fig. 4A - 402b), wherein the transparent display includes an optical coupler (Kilcher Fig. 4B - 406; para. [0060], [0061]), an adjustable opacity layer that is supported by the head-mounted support and that overlaps the transparent display (Kilcher Fig. 2 - 170; Fig. 4A - 404; para. [0060], [0051]), wherein the adjustable opacity layer has a plurality of adjustable opacity pixels (Kilcher Fig. 2 - 170; para. [0015], [0016], [0032]), and an ultraviolet light source that selectively exposes the adjustable opacity layer to ultraviolet light to adjust each adjustable opacity pixel between an opaque state and a transparent state (Kilcher Fig. 3 - 160; para. [0017], [0026], [0030], [0032]), a first filter layer that is supported by the head mounted support structure and that is configured to block ultraviolet light (Kilcher Fig. 4B - 408; para. [0061]).
	Kilcher does not specify a second filter layer that is supported by the HMD support structure and that is configured to block ultraviolet light, wherein the optical coupler is interposed between the first and second filter layers.
	In the same field of endeavor Spitzer teaches a HMD having an optical coupler (Spitzer Figs. 1A,B - 105); Figs. 2A-C - 105; col. 2:24-30; col. 2:39-48) and having a first filter that is supported by the HMD support structure and blocks UV light and a second filter that is supported by the HMD support structure and blocks UV light, wherein the optical coupler is interposed between the first and second filter layers (Spitzer Figs. 2A-C - 120, 125, 130, 135, 140, 145; col. 2:1-17).

	As to claim 19, Kilcher in view of Spitzer teaches all the limitations of the instant invention as detailed above with respect to claim 18, and Kilcher further teaches the optical coupler is overlapped by the adjustable opacity layer and is interposed between the adjustable opacity layer and a user (Kilcher Fig. 4A - 406; para. [0060]; Fig. 2 - 105; para. [0033], [0034]).
	As to claim 20, Kilcher in view of Spitzer teaches all the limitations of the instant invention as detailed above with respect to claim 18, and Kilcher further teaches the ultraviolet light source exposes each adjustable opacity pixel in the opaque state to the ultraviolet light and wherein the ultraviolet light source does not expose each adjustable opacity pixel in the transparent state to the ultraviolet light (Kilcher para. [0030], [0031]).

Allowable Subject Matter
Claims 1, 4-9, 11 and 13-17 are allowed.
	The following is an examiner’s statement of reasons for allowance: see Applicant’s remarks filed January 29, 2021 regarding the amendments to claim 1 as they pertain to the art of Fujimaki and Filcher; see Examiner’s remarks in the Office Action mailed December 9, 2020 regarding claim 12 (now claim 11).


As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 11, 2021